[Mediware Letterhead] September 10, 2010 United States Securities and Exchange Commission 100 F. Street N.E. Washington, D.C. 20549 Attention:Mark P. Shuman and Stephani Bouvet Re: Mediware Information Systems, Inc. Form 10-K for Fiscal Year Ended June 30, 2009 Filed September 9, 2010 Form 10-K/A for Fiscal Year Ended June 30, 2009 Filed November 3, 2010 Forms 10-Q for Fiscal Quarters Ended September 30, 2009, December 31, 2009, and March 31, 2010 File No. 001-1076 Ladies and Gentlemen: Mediware Information Systems, Inc. (“Mediware” or the “Company”) is hereby responding to your letter dated September 1, 2010.Thank you for your comments relating to the above-referenced filings.We take note of the staff’s comments. As we discussed on the telephone, we will take the comments into account in future filings, as appropriate. We believe the foregoing provides a complete response to the staff’s letter.Please do not hesitate to contact me if you have any questions regarding this response. Very truly yours, /s/ T. Kelly Mann T. Kelly Mann Chief Executive Officer Cc: Robert C. Weber, Senior Vice President and Chief Legal Officer Michael Martens, Chief Financial Officer Robert Sanville, Compensation and Audit Committee Chairman Roger Clark, Compensation and Audit Committee Member Phillip Coelho, Compensation Committee Chairman John Gorman, Audit Committee Member Richard Greco, Former Compensation Committee Member
